In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-20-00051-CV

BUILDER RECOVERY SERVICES LLC,             §   On Appeal from the 236th District
Appellant/Appellee                             Court

                                           §   of Tarrant County (236-304811-18)
V.
                                           §   January 7, 2021

THE TOWN OF WESTLAKE, TEXAS,               §   Memorandum Opinion by Justice
Appellee/Appellant                             Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part, reversed and rendered in part, and reversed and

remanded in part.

      We reverse the portion of the trial court’s judgment that declares a license fee is

unlawful and invalid under Texas Health and Safety Code Section 361.0961(a)(3), and

we render judgment that Builder Recovery Services LLC take nothing as to that claim.
       We dismiss as moot the portion of Builder Recovery Services LLC’s appeal that

challenges the trial court’s ruling as to the now-repealed 15% license fee, vacate the

trial court’s declaration invalidating the 15% license fee for reasons other than the fee

violates Section 361.0961(a)(3) of the Texas Health and Safety Code, and dismiss

BRS’s claims challenging the 15% license fee as an unconstitutional occupation tax.

       We reverse the trial court’s award of attorney’s fees and remand that issue to

the trial court.

       We affirm the remainder of the trial court’s judgment.

       It is further ordered that Builder Recovery Services LLC shall pay all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel